Citation Nr: 1451011	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to March 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The transcript of the hearing has been associated with the claims file, so is of record.

The claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has bilateral (left and right ear) hearing loss as a result of repeated exposure to excessively loud noise and consequent injury, i.e., acoustic trauma, during his military service.  A March 2010 VA examination confirmed he has sufficient hearing loss to be considered a ratable disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  But to warrant the actual granting of service connection for this disability, there also has to be the required attribution of this disability to the claimed injury (acoustic trauma) in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

When examined by VA in relation to this claim, the Veteran reported exposure to artillery and missile launches during his service, which the Board accepts as credible evidence of noise exposure in service.

Following the March 2010 VA examination, the claims file was made available to the examiner in April 2010 for additional review of this case and comment.  Based on this review, the examiner determined the Veteran's hearing loss was less likely than not the result of his service.  This conclusion was based on the fact that audiometric findings from his August 1969 enlistment examination and January 1972 discharge examination were within normal limits, so showing no indication of hearing loss.  The examiner conceded, however, the Veteran's March 1972 examination consisted only of whispered-voice testing, which is not an accurate assessment of whether there is high frequency (sensorineural) hearing loss.

This VA examiner's opinion consequently is inadequate for two reasons.  First, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Second, the Court noted that the threshold for normal hearing is from 0 to 20 decibels and, therefore, that higher threshold levels indicate some degree of hearing loss - even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  This is significant because the Veteran's January 1972 discharge examination noted a pure tone threshold of 25 decibels (dB) at 500 Hz in his left ear, which indicates some degree of hearing loss.  This was not however addressed by the VA compensation examiner.

That said, the Board has had occasion to consider some appeals citing a 2005 study by the Institute of Medicine (IOM) disputing the notion that there is any such thing as delayed-onset hearing loss.  So if a VA compensation examiner agrees with the findings of this study, or some other study on the subject matter, as reason for disassociating the Veteran's hearing loss from his service (excluding the 25-dB finding noted at discharge), then there has to be some express indication of this and citation to this medical authority for this conclusion.

Therefore, on remand, the claims file should be forwarded to a VA compensation examiner for a supplemental medical nexus opinion reassessing the etiology of the Veteran's hearing loss, particularly addressing these noted deficiencies in the prior opinion.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Forward the entire claims file and a copy of this REMAND to an appropriate VA compensation examiner with the qualifications necessary to provide this supplmental opinion being requested.  The examiner must note in the addendum opinion that the evidence in the claims file has been reviewed, including a complete copy of this remand.  The Veteran need not be scheduled for another examination unless deemed necessary by the examiner in order to render this supplemental opinion.

The examiner must render an opinion as to the following:

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss - that is, even if not sufficient hearing loss to be considered an actual ratable disability by VA standards per the requirements of 38 C.F.R. § 3.385.  Therefore, the Veteran had some degree of hearing loss in his left ear at separation from service since his separation examination shows that he had a pure tone threshold level in his left ear above 20 decibels in the 500 Hertz frequency.  The examiner therefore must reconcile this fact that the Veteran had some hearing loss, at least in this particular ear, at the time of his separation from service with the April 2010 opinion concluding that the 
present-day hearing loss was not incurred during service (or, in other words, the finding that the Veteran had entirely normal hearing acuity at the time of his separation from service).  

Also recognizing this, the examiner must provide the requested addendum medical nexus opinion concerning the etiology of this hearing loss, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's military service from February 1970 to March 1972, even if not complained about, diagnosed, or treated during his service.  In making this necessary determination, the examiner must presume that the Veteran experienced noise exposure during his service.

It therefore is essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  And if, per chance, the examiner cites the lack of any indication of hearing loss in service (that is, other than that mentioned above in the left ear especially) as reason or justification for disassociating current hearing loss from service, on the notion that there is no such thing as "delayed-onset" hearing loss, as concluding in the 2005 study by the IOM, then there needs to be express indication of this, citation to this or other medical authority supporting this proposition, and explanation of how the results of this study apply to this particular Veteran.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

